Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2020 and 05/29/2020 were filed before the first action on the merits of the application. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-8, 15, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190043370 A1, “EN ROUTE PRODUCT DELIVERY BY UNMANNED AERIAL VEHICLES”, Mulhall et al.
	Regarding Claim 1, Mulhall et al teaches “A vehicle comprising: a controller configured to, responsive to receiving a delivery request associated with a drone, periodically transmit a current location, trip route information, and acceleration data of the vehicle to guide the drone to a rendezvous location,”( [0009] In some implementations, the system may be configured to obtain location data associated with the receiving vehicle wherein the location data indicates one or more substantially real-time locations of the receiving vehicle. The system may utilize the location data to dynamically update the route data to define an updated flight path for the UAV to travel to rendezvous with the receiving vehicle. In some implementations, the system may generate projected location data that indicates one or more expected future locations of the receiving vehicle and/or specific times at which the receiving vehicle is expected to arrive at the one or more expected future locations. For example, continuing with the previous scenario, the system may obtain location data that indicates real-time locations of the receiving vehicle as the receiving vehicle is driving along the interstate highway approaching the fulfillment center on its way to the destination-location. Based on the real-time locations, the system may determine a rate (e.g., in terms of miles per hour) at which the receiving vehicle is progressing along the predetermined route. Then, based on the determined rate, the system may continually improve an accuracy of the receiving vehicle's projected arrival at the portion of the predetermined route that is closest to the fulfillment center;here the “continually improve” is teaching periodic transmission/acquiring of the data; the updating of the the rate is a form of acceleration data in a broad sense of is the vehicle speeding up (rate of progression is increasing) versus slowing down (rate of progression is decreasing));” and responsive to receiving a proximity notification associated with the drone, open a delivery opening of the vehicle.”( [0028] “ The following Detailed Description describes technologies for facilitating an en route product delivery during which a product is transferred from an unmanned aerial vehicle (UAV) to a receiving vehicle that is navigating toward a destination-location. Generally described, the UAV is dispatched to carry the product along a flight path that converges with a route on which the receiving vehicle is traveling toward the destination-location. Once the UAV is within the vicinity of the receiving vehicle at the rendezvous area, the UAV may then approach the receiving vehicle from overhead and, ultimately, may align the product with respect to the receiving vehicle and/or an opening thereof to facilitate a transfer of the product to the receiving vehicle.” And later [0028]  In some configurations, the system can include a mechanism for controlling a window, door, sunroof, and/or any other suitable opening of the receiving vehicle. In such embodiments, the system can send control signals to automatically open a window, door, a sunroof, and/or any other suitable opening through any suitable form of wireless communication. Here teaches automatic control/opeining of delivery opening; while not explicitly stating in response to the drone being nearby given that [0028] is describing the handover/cargo process (i.e. the drone is nearby the vehicle) this leads to a implicit reading that this automatic opening is part of/transmitted when the drone is at the rendezvous point. And [0097] “In some implementations, a transfer protocol may include transmitting an instruction to the receiving vehicle to cause the receiving vehicle to expose the opening (e.g., to roll down a side window, open a sunroof, open a convertible top, etc.). For example, the UAV may be configured to monitor a location of the receiving vehicle while the receiving vehicle is en route to the destination-location or even once the receiving vehicle has already reached and has parked at its destination-location. Then, the UAV may approach the receiving vehicle, transmit an instruction that causes the receiving vehicle to open a sunroof, transfer the product through the sunroof into the receiving vehicle, transmit a second instruction that causes the receiving vehicle to close the sunroof, and then fly away.”)
( [0006] “The system may determine anticipated travel data that indicates a travel-schedule that the receiving vehicle is expected to travel along a predetermined route (e.g., to navigate to a destination-location). The predetermined route may be defined based on a roadway system that the receiving vehicle is presumed to be constrained to (e.g., it may be presumed that a typical route of a car or other road-based vehicle will not include “off-road” travel). The predetermined route may also be defined based on a course that is plotted onto a nautical and/or aeronautical navigation chart (e.g., a boat may travel a substantially constant cardinal direction between two locations). The travel-schedule may indicate a specific time at which the receiving vehicle is expected to depart from an initial-location toward the destination-location, a specific time at which the receiving vehicle is expected to reach one or more points along the predetermined route, a specific time at which the receiving vehicle is expected to arrive at the destination-location, and/or any other temporal information that may be usable to determine when and where the UAV may be able to efficiently rendezvous with the receiving vehicle to deliver the product. In some configurations, as will be explained in more detail below, the system can also select a source of the product depending on the predetermined route of the receiving vehicle, the location of a projected rendezvous area (e.g., where the UAV is projected to approach and deliver the product to the receiving vehicle), and other factors such as the availability of product, etc.” Here teaches heading (when the vehicle is boat/nautical type vehicle) and/or a route when it is a road vehicle)
([0028] “The UAV may further be configured to release the product at the predetermined alignment to cause the product to fall along a trajectory that passes through the open sunroof or another opening of the receiving vehicle. In some examples, the UAV may be configured to calculate the trajectory based on environmental conditions (e.g., air density and/or relative wind), a velocity of the UAV and a corresponding fluid drag on the product, and/or a height of the UAV above the receiving vehicle. For example, the UAV may hover above a receiving vehicle that is traveling along a highway and may calculate the trajectory to determine how to adjust the predetermined alignment to effectively “lead” the receiving vehicle so that the product trajectory passes through the open sunroof. In some configurations, the system can include a mechanism for controlling a window, door, sunroof, and/or any other suitable opening of the receiving vehicle. In such embodiments, the system can send control signals to automatically open a window, door, a sunroof, and/or any other suitable opening through any suitable form of wireless communication.”)
	Regarding Claim 7, Mulhall et al teaches “The vehicle of claim 6, wherein the controller is further configured to, responsive to opening the delivery opening, transmit a message indicative of a characteristic of the delivery opening and accessibility of the delivery opening for delivery.”([0011] “Accordingly, in some instances, the receiving vehicle may communicate with the UAV to inform the UAV as to which seats are currently occupied. An occupant of the receiving vehicle can also generate data via a computer to communicate a seating position of the occupants. The camera can be in the receiving vehicle or the UAV. Image data from the camera can be communicated to the system and the image data can be used to determine a side, opening, or area of the receiving vehicle most suitable for delivery. Accordingly, in some instances, the receiving vehicle may communicate with the UAV to inform the UAV as to which seats are currently occupied. An occupant of the receiving vehicle can also generate data via a computer to communicate a seating position of the occupants. The camera can be in the receiving vehicle or the UAV. Image data from the camera can be communicated to the system and the image data can be used to determine a side, opening, or area of the receiving vehicle most suitable for delivery.” Here teaches a signal/message transmission from a camera on the vehicle indicating a “most suitable” delivery opening (i.e. accessibility))
	Regarding Claim 8, Mulhall et al teaches “The vehicle of claim 7, wherein the characteristic includes a vehicle identification number (VIN), an opening location, or an opening dimension.”( [0011] “Accordingly, in some instances, the receiving vehicle may communicate with the UAV to inform the UAV as to which seats are currently occupied. An occupant of the receiving vehicle can also generate data via a computer to communicate a seating position of the occupants. The camera can be in the receiving vehicle or the UAV. Image data from the camera can be communicated to the system and the image data can be used to determine a side, opening, or area of the receiving vehicle most suitable for delivery. Accordingly, in some instances, the receiving vehicle may communicate with the UAV to inform the UAV as to which seats are currently occupied. An occupant of the receiving vehicle can also generate data via a computer to communicate a seating position of the occupants. The camera can be in the receiving vehicle or the UAV. Image data from the camera can be communicated to the system and the image data can be used to determine a side, opening, or area of the receiving vehicle most suitable for delivery.” Here teaches system/image data being used to determine the most suitable side/opening/area for the delivery; [0065] “Then, the UAV 108 may identify the receiving vehicle 106 as the particular vehicle among many other vehicles within the rendezvous area 114 that is emitting the predetermined light flashing pattern. For example, the UAV 108 may have six total vehicles within its viewable area (e.g., viewable by computer vision cameras of the UAV 108) with only the receiving vehicle 106 emitting the predetermined flashing light pattern. In this way, the UAV 108 is able to identify the receiving vehicle 106 even in the absence of permanently visible identifying indicia (e.g. a license plate number, VIN, IR paint markings, etc.).” Here teaches transmission/use of VIN number to identify the receiving vehicle (which is a form of identifying the position/characteristic of the delivery opening/area)).
	Regarding Claim 15, Mulhall et al teaches, “A vehicle comprising: an input device;”( 0005] “In an illustrative implementation, a system receives order data that indicates a selection of a product for delivery to a receiving vehicle that is operating on a roadway system. The order fulfillment data may be generated by a computing device such as, for example, an onboard computing system that is integrated into the receiving vehicle (e.g., an in-dash navigation system) and/or a hand-held computing device of a consumer (e.g., a smartphone). Additionally or alternatively, the order fulfillment data may be manually entered into a computing device by a service operator that receives order data over the phone from consumers (e.g., a consumer can place an order over the phone with a restaurant that then manually enters some of the order data into the computing device).”));” a ( [0012] “In some implementations, the receiving vehicle may be identified (e.g., by the system and/or the UAV) based on a vehicle identifier, another characteristic of the receiving vehicle, and/or the client computing device corresponding to the order data. For example, the UAV may be configured with one or more computer vision systems (e.g., stereo vision, thermal cameras, and/or IR cameras) and/or other environmental obstacle sensing systems (e.g., LIDAR systems, RADAR systems, and/or other time-of-flight systems) that enable the UAV to identify the receiving vehicle by a vehicle identifier (e.g., license plate number) or any other visible characteristic (including characteristics that are invisible to humans but visible to machines such as infrared-paint markings). Additionally or alternatively, the UAV may be configured to receive data signals from a client computing device that was used to order the product. Based on these data signals, the UAV may identify the receiving vehicle as the particular vehicle (e.g., of numerous vehicles on a public roadway system) which is currently carrying the client computing device. For example, a consumer may use a smart phone to order the product via an online retailer's mobile application (or alternatively the user can “call in” the order using a phone-based ordering service). Then, the UAV may enter the predefined rendezvous area while the receiving vehicle is also within the rendezvous area and may communicate with the smart phone to determine which vehicle within the rendezvous area is the receiving vehicle.” Here teaches that the client device (i.e. the dash input/system  in [0005] communicates with the drone, inherently/implicitly teaching a transceiver.);” responsive to receiving a delivery request associated with a drone via the input device,”( [0007] “In response to receiving the order data, the system generates route data that at least partially defines a flight path for the UAV to fly with the product and, ultimately, to rendezvous with the receiving vehicle while the receiving vehicle is en route to the destination-location. The route data may in some instances indicate a flight-schedule that defines a rendezvous area along a portion of the predetermined route. Stated alternatively, in conjunction with the travel-schedule that indicates when the receiving vehicle is expected to be at one or more predetermined locations along the predetermined route, the flight-schedule may be designed to control when and where the UAV will rendezvous with the receiving vehicle.” Here teaches that the UAV flight (and the collection of the route information) is responsive to the order data/order request);” periodically transmit, via the transceiver, trip route information of the vehicle to guide the drone to a rendezvous location”( 0009] In some implementations, the system may be configured to obtain location data associated with the receiving vehicle wherein the location data indicates one or more substantially real-time locations of the receiving vehicle. The system may utilize the location data to dynamically update the route data to define an updated flight path for the UAV to travel to rendezvous with the receiving vehicle. In some implementations, the system may generate projected location data that indicates one or more expected future locations of the receiving vehicle and/or specific times at which the receiving vehicle is expected to arrive at the one or more expected future locations. For example, continuing with the previous scenario, the system may obtain location data that indicates real-time locations of the receiving vehicle as the receiving vehicle is driving along the interstate highway approaching the fulfillment center on its way to the destination-location. Based on the real-time locations, the system may determine a rate (e.g., in terms of miles per hour) at which the receiving vehicle is progressing along the predetermined route. Then, based on the determined rate, the system may continually improve an accuracy of the receiving vehicle's projected arrival at the portion of the predetermined route that is closest to the fulfillment center;here the “continually improve” is teaching periodic transmission/acquiring of the data; the updating of the the rate is a form of acceleration data in a broad sense of is the vehicle speeding up (rate of progression is increasing) versus slowing down (rate of progression is decreasing));”);” and responsive to receiving, via the transceiver, a proximity notification associated with the drone, open a delivery opening”( .”( [0028] “ The following Detailed Description describes technologies for facilitating an en route product delivery during which a product is transferred from an unmanned aerial vehicle (UAV) to a receiving vehicle that is navigating toward a destination-location. Generally described, the UAV is dispatched to carry the product along a flight path that converges with a route on which the receiving vehicle is traveling toward the destination-location. Once the UAV is within the vicinity of the receiving vehicle at the rendezvous area, the UAV may then approach the receiving vehicle from overhead and, ultimately, may align the product with respect to the receiving vehicle and/or an opening thereof to facilitate a transfer of the product to the receiving vehicle.” And later [0028]  In some configurations, the system can include a mechanism for controlling a window, door, sunroof, and/or any other suitable opening of the receiving vehicle. In such embodiments, the system can send control signals to automatically open a window, door, a sunroof, and/or any other suitable opening through any suitable form of wireless communication. Here teaches automatic control/opeining of delivery opening; while not explicitly stating in response to the drone being nearby given that [0028] is describing the handover/cargo process (i.e. the drone is nearby the vehicle) this leads to a implicit reading that this automatic opening is part of/transmitted when the drone is at the rendezvous point. And [0097] “In some implementations, a transfer protocol may include transmitting an instruction to the receiving vehicle to cause the receiving vehicle to expose the opening (e.g., to roll down a side window, open a sunroof, open a convertible top, etc.). For example, the UAV may be configured to monitor a location of the receiving vehicle while the receiving vehicle is en route to the destination-location or even once the receiving vehicle has already reached and has parked at its destination-location. Then, the UAV may approach the receiving vehicle, transmit an instruction that causes the receiving vehicle to open a sunroof, transfer the product through the sunroof into the receiving vehicle, transmit a second instruction that causes the receiving vehicle to close the sunroof, and then fly away.”)
	Regarding Claim 16, Mulhall et al teaches “The vehicle of claim 15, wherein the input device is a touch screen.”( [0005] “In an illustrative implementation, a system receives order data that indicates a selection of a product for delivery to a receiving vehicle that is operating on a roadway system. The order fulfillment data may be generated by a computing device such as, for example, an onboard computing system that is integrated into the receiving vehicle (e.g., an in-dash navigation system) and/or a hand-held computing device of a consumer (e.g., a smartphone). Additionally or alternatively, the order fulfillment data may be manually entered into a computing device by a service operator that receives order data over the phone from consumers (e.g., a consumer can place an order over the phone with a restaurant that then manually enters some of the order data into the computing device).”)
	Regarding Claim 18, Mulhall et al teaches “The vehicle of claim 15, wherein the transceiver is a cellular transceiver, Wi-Fi transceiver, or a Dedicated Short-Range ( [0013] “As used herein, a vehicle identifier (also referred to herein as a “vehicle ID”) can refer to any unique identifier useful in identifying a particular receiving vehicle. The vehicle ID may be associated with a particular non-autonomous receiving vehicle or a particular autonomous receiving vehicle, and may be provided to the system. In one aspect, the vehicle ID can include a unique identifier such as a Vehicle Identification Number, license plate information, electronic signals transmitted from a vehicle, specific indicia or paint schemes, symbols (e.g., on a roof or upper surface of a vehicle), specific heat signature, and/or specific audio signature. In another aspect, the vehicle ID can include a digital identifier. The digital identifier can include a SIM card ID, ESN, MEID, IMEI, a phone number or other identifier associated with a wireless communication device onboard the vehicle. Such wireless communication devices can include wireless telephony devices, cellular telephones, cellular communications systems, digital communications systems, satellite communications systems, or any other electronic device associated with or onboard the vehicle.” Here the cellular communications system is inherently teaching a cellular transceiver.)
	Regarding Claim 19, Mulhall et al teaches “he vehicle of claim 15, wherein the delivery opening is a side window, rear sliding window, sliding door, sun roof, moon roof, convertible top, or panoramic roof sunroof.’([0028] “The UAV may further be configured to release the product at the predetermined alignment to cause the product to fall along a trajectory that passes through the open sunroof or another opening of the receiving vehicle. In some examples, the UAV may be configured to calculate the trajectory based on environmental conditions (e.g., air density and/or relative wind), a velocity of the UAV and a corresponding fluid drag on the product, and/or a height of the UAV above the receiving vehicle. For example, the UAV may hover above a receiving vehicle that is traveling along a highway and may calculate the trajectory to determine how to adjust the predetermined alignment to effectively “lead” the receiving vehicle so that the product trajectory passes through the open sunroof. In some configurations, the system can include a mechanism for controlling a window, door, sunroof, and/or any other suitable opening of the receiving vehicle. In such embodiments, the system can send control signals to automatically open a window, door, a sunroof, and/or any other suitable opening through any suitable form of wireless communication)
	Regarding Claim 20, Mulhall et al teaches “The vehicle of claim 19, wherein the controller is further configured to, responsive to opening the delivery opening, transmit a message indicative of a characteristic of the delivery opening and accessibility of the delivery opening for delivery.”( [0011] “Accordingly, in some instances, the receiving vehicle may communicate with the UAV to inform the UAV as to which seats are currently occupied. An occupant of the receiving vehicle can also generate data via a computer to communicate a seating position of the occupants. The camera can be in the receiving vehicle or the UAV. Image data from the camera can be communicated to the system and the image data can be used to determine a side, opening, or area of the receiving vehicle most suitable for delivery. Accordingly, in some instances, the receiving vehicle may communicate with the UAV to inform the UAV as to which seats are currently occupied. An occupant of the receiving vehicle can also generate data via a computer to communicate a seating position of the occupants. The camera can be in the receiving vehicle or the UAV. Image data from the camera can be communicated to the system and the image data can be used to determine a side, opening, or area of the receiving vehicle most suitable for delivery.” Here teaches a signal/message transmission from a camera on the vehicle indicating a “most suitable” delivery opening (i.e. accessibility)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulhall et al as in view of US 10217367 B2, “Unmanned Aerial Vehicle And System Having The Same”, Chun.
	Regarding Claim 10, Mulhall teaches “receiving from the vehicle an item request;”( [0005] In an illustrative implementation, a system receives order data that indicates a selection of a product for delivery to a receiving vehicle that is operating on a roadway system. The order fulfillment data may be generated by a computing device such as, for example, an onboard computing system that is integrated into the receiving vehicle (e.g., an in-dash navigation system) and/or a hand-held computing device of a consumer (e.g., a smartphone). Additionally or alternatively, the order fulfillment data may be manually entered into a computing device by a service operator that receives order data over the phone from consumers (e.g., a consumer can place an order over the phone with a restaurant that then manually enters some of the order data into the computing device)) retrieving from a location, an item associated with the request;”( [0037] In some implementations, the flight plan data 118 for the UAV 108 and/or the route data 120 for the receiving vehicle 106 may further be determined based at least in part on product source data 130 that indicates locations for one or more sources of the product. For example, in an instance where the product is a particular fungible good that is supplied by an online retailer having a plurality of geographically dispersed fulfillment centers (e.g., an AMAZON BASICS cell phone charger cable provided by AMAZON®), the product source data 130 may indicate locations for several individual fulfillment centers of the online retailer within a predetermined distance from the receiving vehicle 106 and/or the anticipated route of the receiving vehicle 106. Accordingly, the navigation engine 116 may analyze the product source data 130 with respect to the navigation data 122 to select a fulfillment center and further determine a flight path from the selected fulfillment center to the rendezvous area 114. As another example, in an instance where the product is a specific value meal option (e.g., a BIG MAC® Value Meal) that is offered by a restaurant franchise (e.g., MCDONALD'S®), the product source data 130 may indicate locations for several individual restaurants of the restaurant franchise within the predetermined distance from the receiving vehicle 106 and/or anticipated route thereof. Accordingly, the navigation engine 116 may analyze the product source data 130 with respect to the navigation data 122 to determine a flight path that includes a first segment associated with navigating the UAV 108 from an initial-location to the product source 110 (e.g., wherein a MCDONALD'S® employee may releasably couple the product to the UAV 108) and a second segment associated with navigating the UAV 108 from the product source 110 to the rendezvous area 114.);” guiding a drone to a rendezvous location;”( [0007]” In response to receiving the order data, the system generates route data that at least partially defines a flight path for the UAV to fly with the product and, ultimately, to rendezvous with the receiving vehicle while the receiving vehicle is en route to the destination-location. The route data may in some instances indicate a flight-schedule that defines a rendezvous area along a portion of the predetermined route. Stated alternatively, in conjunction with the travel-schedule that indicates when the receiving vehicle is expected to be at one or more predetermined locations along the predetermined route, the flight-schedule may be designed to control when and where the UAV will rendezvous with the receiving vehicle.”));” and delivering to the vehicle via the drone, the item at the rendezvous location.”( [0010] Once the UAV and the receiving vehicle are within the vicinity of one another (e.g., once both vehicles are within the rendezvous area), the system may cause the UAV to approach the receiving vehicle to achieve a predetermined alignment between the product (e.g., that is releasably coupled to the UAV) and an opening into the receiving vehicle. For example, the system may cause the UAV to hover above the receiving vehicle while the receiving vehicle is traveling along the interstate highway. Thus, both the velocity and direction of the UAV can be controlled to adjust an alignment between the product and an opening into an interior region of the receiving vehicle until the predetermined alignment is reached. The UAV may then closely monitor and/or synchronize a velocity and/or side-to-side steering movements of the receiving vehicle in order to safely maintain the predetermined alignment while hovering above the receiving vehicle. In some implementations, once the UAV has achieved the predetermined alignment and is at a distance above the receiving vehicle that is close enough to transfer the product without negatively impacting safety and/or causing property damage, the UAV may release and/or lower the product to cause the product to pass through an opening into an interior region of the receiving vehicle. As a more specific but nonlimiting example, the UAV may be caused to fly at a predetermined height above the receiving vehicle and to achieve a predetermined alignment of the product with respect to a sunroof of the receiving vehicle. Then, the UAV may deliver the product by releasing the product to cause the product to fall through the open sunroof into the receiving vehicle. As another specific but nonlimiting example, the UAV may be caused to fly above the receiving vehicle and also to lower the product on a tether towards the opening of the receiving vehicle to facilitate a transfer of the product through the opening. For example, the UAV may deploy the tether to lower the product through a sunroof of the receiving vehicle and/or suspend the product adjacent to a side window of the receiving vehicle. Then, once the product has passed through the opening (e.g., the sunroof and/or the side window opening), the UAV may release the product, retract the tether, and return to the fulfillment center.)
	Mulhall et al however fails to disclose determining of candidate vehicles based on their speed. Mulhall et al does teach monitoring of vehicle speed via the UAV [0010] “The UAV may then closely monitor and/or synchronize a velocity and/or side-to-side steering movements of the receiving vehicle in order to safely maintain the predetermined alignment while hovering above the receiving vehicle.” But does explicitly teach a speed threshold (and the vehicle being below it) for the drone. The closest teaching to such is a “stationary protocol” i.e. the receiving vehicle must be stopped, for vehicles that are non-autonomous/ in manual control modes  [0011] “In some implementations, the system may be configured to select from only “stationary” protocols (i.e., during which the receiving vehicle is completely stopped while the product is transferred) based on analysis of a current autonomy level of the receiving vehicle that indicates a degree of control that an autopilot module (if the receiving vehicle is so equipped) currently exhibits over movements of the receiving vehicle. For example, the system may cause the UAV to recognize when the receiving vehicle is under human control and may withhold delivery of the product until the driver brings the receiving vehicle to a complete stop, puts the receiving vehicle in park, or even turns the receiving vehicle off.”
	Chun teaches a drone system which includes determining the speed of other vehicles using a aerial drone and comparing that speed to a threshold to determine if landing is possible on the vehicle. Column 7, lines 4-17, “In a state in which the landing target vehicle 300 is identified, when the identified landing target vehicle 300 stops or moves at a speed less than a predetermined speed, the unmanned aerial vehicle 200 may land on the roof of the landing target vehicle 300. The unmanned aerial vehicle 200 may check the stop information by receiving the stop information of the identified landing target vehicle 300, e.g., the intersection stop time, from the control center 100 or the unmanned aerial vehicle 200 may check the stop information by calculating the stop information from the information acquired by the sensor 210. When landing, the unmanned aerial vehicle 200 may determine a flat position in the location, e.g., the roof of the landing target vehicle 300, and then land thereon.” And the use of sensors, including camera one drone, to determine the conditions of objects in the surroundings. Column 5, lines 20-29, “The sensor 210 of the unmanned aerial vehicle 200 may include a variety of sensors configured to detect the surroundings of the unmanned aerial vehicle 200 and the states of the unmanned aerial vehicle 200, and configured to acquire information related to the movement of the unmanned aerial vehicle 200. The sensor of the unmanned aerial vehicle 200 may include various types of sensors such as an image sensor, a radar sensor, an ultrasonic sensor, a gyro sensor, an acceleration sensor, an angular speed sensor or a GPS sensor.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Mulhall et al to include the vehicle valid speed determination and candidate vehicle validation/check as taught by Chun. One would be motivated to make this modification in order to increase the safety/reliability of the drone’s landing process.
	Regarding Claim 11, modified Mulhall et al teaches “The method of claim 10, wherein the signal is based on at least one camera of the drone.”( Column 5, lines 20-29, “The sensor 210 of the unmanned aerial vehicle 200 may include a variety of sensors configured to detect the surroundings of the unmanned aerial vehicle 200 and the states of the unmanned aerial vehicle 200, and configured to acquire information related to the movement of the unmanned aerial vehicle 200. The sensor of the unmanned aerial vehicle 200 may include various types of sensors such as an image sensor, a radar sensor, an ultrasonic sensor, a gyro sensor, an acceleration sensor, an angular speed sensor or a GPS sensor.”)
	Regarding Claim 12, modified Mulhall et al teaches “The method of claim 10, wherein the signal is received via a first protocol, and the availability message is transmitted via a second protocol that is different from the first protocol.”( [0101] “Communication media includes computer readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism and includes any delivery media. The term “modulated data signal” means a signal that has one or more of its characteristics changed or set in a manner so as to encode information in the signal. By way of example, and not limitation, communication media includes wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared and other wireless media. Combinations of the any of the above should also be included within the scope of computer-readable media.” Here gives use of different type of transmissions/protocols
	While it could be argued that neither is explicitly mentioning that messages are different protocols the use of different message protocols is a WURC in the field of wireless communications. The use of the different protocols for the different transmission would be obvious under the KSR rational of “As such the use of different protocols for different message types”. (I) the use of various standardized protocols for communications address an known problem of transmitting data in a way that ensures those transmissions/their contents are easily understood/decipherable by receiver. (II) various established protocols and their use are WURC in the field of wireless communications. These protocols varying based the use of the message/the specific means of transmission (e.g. wi-fi, Bluetooth, cellular, etc) (III) The use of the different transmission means and their protocols all have known benefits and drawbacks when compared to each other thus one of ordinary skill in the art would naturally vary the transmission means/protocol used depending on the contents of the message and the need for accuracy/environmental conditions of the sender/receiver.
	Regarding Claim 13, modified Mulhall et al teaches “The method of claim 10, wherein the item request includes an item identification number, a Universal Product Code (UPC) ( [0038] “In some implementations, the route data 120 and/or the anticipated travel data 126 for the receiving vehicle 106 (and correspondingly the flight plan data 118 for the UAV 108 since the flight path may ultimately be designed to cause the UAV 108 to rendezvous with the receiving vehicle 106) may further be determined based on user data 132 corresponding to a user associated with the order data such as, for example, an intended recipient of the product. The user data 132 may include profile data 134 that indicates identification information of the user, payment information associated with the user, and/or past purchase information associated with the user.”)
	Regarding Claim 14, modified Mulhall et al teaches “The method of claim 10 further comprising, providing a delivery opening and placing through the delivery opening, the item.”( [0028] “ The following Detailed Description describes technologies for facilitating an en route product delivery during which a product is transferred from an unmanned aerial vehicle (UAV) to a receiving vehicle that is navigating toward a destination-location. Generally described, the UAV is dispatched to carry the product along a flight path that converges with a route on which the receiving vehicle is traveling toward the destination-location. Once the UAV is within the vicinity of the receiving vehicle at the rendezvous area, the UAV may then approach the receiving vehicle from overhead and, ultimately, may align the product with respect to the receiving vehicle and/or an opening thereof to facilitate a transfer of the product to the receiving vehicle.” And later [0028]  In some configurations, the system can include a mechanism for controlling a window, door, sunroof, and/or any other suitable opening of the receiving vehicle. In such embodiments, the system can send control signals to automatically open a window, door, a sunroof, and/or any other suitable opening through any suitable form of wireless communication)
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulhall et al as applied to claims 1 above, and further in view of Gabbai, US 20170011340 A1, “PUBLIC TRANSPORT INFRASTRUCTURE FACILITATED DRONE DELIVERY”.
	Regarding Claim 2, Mulhall teaches payment information being sent. ([0038] “In some implementations, the route data 120 and/or the anticipated travel data 126 for the receiving vehicle 106 (and correspondingly the flight plan data 118 for the UAV 108 since the flight path may ultimately be designed to cause the UAV 108 to rendezvous with the receiving vehicle 106) may further be determined based on user data 132 corresponding to a user associated with the order data such as, for example, an intended recipient of the product. The user data 132 may include profile data 134 that indicates identification information of the user, payment information associated with the user, and/or past purchase information associated with the user.”)
	However Mulhall doesn’t disclose sending a package number code.
	Gabbai teaches a unique number code to identify a package. In [0076] “In some embodiments, package sorting and tracking is facilitated using a unique physical identifier for each package (e.g., a barcode, or another tag, physically affixed to the package that encodes an identifier that uniquely identifies the package). The physical identifier may be one or more of an RFID tag, a smart tag, a barcode, and a QR code. For example, the physical identifier is embedded inside the standard box used to transport the item. In various embodiments, the notification module 260 receives a package check-in indication in response to the tag of the package being scanned, or otherwise detected (e.g., RFID tag detection, barcode scan, or QR code scan), at various checkpoints such as on a conveyor belt within the warehouse, leaving the warehouse, entering a public transportation vehicle, exiting a public transportation vehicle, and so on. In yet other embodiments, an employee identifies the package manually (e.g., by receiving a unique number identifier or generated code inputted through the system through a user interface generated by user interface module 240).”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Mulhall et al to include the number code package identifier taught by Gabbai et al. One would be motivated/the KSR rational is “The KSR rational/motivation for the combination being “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Mulhall et al teaches a drone delivery system to a vehicle which includes obtaining of order information from a user, Gabbai et al teaches another drone delivery system Abstract “Systems and methods for public transport infrastructure facilitated drone delivery are provided. In example embodiments, a request to deliver a package to a drop-off destination using a drone is received”. (II) The use of the number code identifier would not change the underlying concept/principles of either invention. The number code is sent/generated as part of the order as taught in Gabbai et al and is still being used to identify the package/cargo. Mulhall et al teaches sending of the product identity as part of the order information, as such using a number code of the identifier wouldn’t be changing the scope/general teachings of the order information. [0032] “As illustrated, the system 100 may include an en route delivery flight planner 102 that may receive, from a client computing device 104, order data that indicates a selection of a product for delivery to a receiving vehicle 106 by a UAV 108.”
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulhall et al as applied to claims 1 above, and further in view of Purwin et al, “Collaborative Unmanned Aerial Vehicle Inventory System”, US 10007890 B1.
	Regarding Claim 3, Mulhall et al fails to disclose a universal product code (UPC) as part of the request.
	Purwin et al discloses a UPC as part of a uav system for delivering of cargo to customers. Purwin discloses in Column 23, lines 19-42, “The example UAV 200 also includes an onboard sensing element 286. The sensing element 286 may comprise one or more sensors for detecting a state of the UAV and/or information about the surrounding environment. Said sensors can be positioned at various surfaces of the shell 202. For example, a plurality of visual sensors can be positioned at outer surfaces of the shell 202 and facing in various directions such as: up, down, and in four or more directions around an equatorial perimeter of the shell. For instance, an image sensor configured to detect a position of the UAV may be coupled to an exterior of a top portion of the UAV to detect markers or identifiers attached to a ceiling or a wall of a warehouse. As another example, a scanner, RF reader, or image sensor may be coupled to a bottom portion of the UAV pointing substantially downward so as to detect a optical barcode (e.g., a Quick Response (QR) code, a Universal Product Code (UPC)), radio frequency identifier (RFID), or the like associated with a transportable object. By way of further example, spatial sensors, acceleration sensors, and any other suitable sensor that does not require line-of-sight access to reference positions can be located within the shell, and can be posited at or in the onboard sensing element 286 and/or the onboard control element 280, or at any other suitable component.”
	It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the application, to modify Mulhall et al’s order information to include the UPC code information taught by Purwin. The KSR rational/motivation for the combination being “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Mulhall et al teaches a drone delivery system to a vehicle which includes obtaining of order information from a user, Purwin et al discloses the identification of a package, via a uav, using a UPC code as part of a delivery system. (II) By implementing Purwin’s UPC code into Mulhall no underlying principles are being changed. Mulhall’s order information is still being used to identify the product and the UPC code is still being used as a specific marker/characteristic for identifying the product. (III) Mulhall et al already discloses a camera system and processing capabilities on the UAV as such the modification wouldn’t require any physical changes to the invention only software modification. Thus it is within the skill on one of ordinary ability within the art. (IV) Mulhall discloses warehouses/fulfillment centers as areas where the UAV may retrieve cargo from [0032] “As illustrated, the system 100 may include an en route delivery flight planner 102 that may receive, from a client computing device 104, order data that indicates a selection of a product for delivery to a receiving vehicle 106 by a UAV 108. The system 100 may communicate at least some of the order data to a product source 110 at which location the product is releasably coupled to the UAV 108 (e.g., to enable the UAV 108 to “drop” the product while hovering above the receiving vehicle 106). Exemplary product sources include, but are not limited to, fulfillment centers (e.g., packing warehouses that focus on shipping small parcels direct-to-consumers), restaurants, and/or brick-and-mortar retail stores. Once the product is releasably coupled to the UAV 108 at the product source 110, the UAV 108 may be dispatched while the receiving vehicle 106 is en route to a destination-location 112 to rendezvous with the receiving vehicle 106 at a rendezvous area 114. Ultimately, the UAV 108 performs a transfer protocol within the rendezvous area 114 to deliver the product to an order recipient that is an occupant of the receiving vehicle 106.”  This is the same class of physical location as disclosed by Purwin et al, Abstract “The disclosed inventory systems and methods can be used to retrieve and transport items from one location in an inventory system to another. Specifically, an unmanned aerial vehicle (UAV) including passive buoyancy element, a thrust unit, and a retention feature, can be controlled by a management component to retrieve one or more items, transport the item or items, and deposit the item or items. For example, a UAV can be controlled to obtain an item at one location in a warehouse such as a first floor and lift said item to a second location in the warehouse such as a second floor, and deposit the item at the second location.”. Thus using a method of determining cargo location within a warehouse (as taught in Purwin et al) is applicable/within the spirit of Mulhall et al.
Claim 5 and 9, and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mulhall et al as applied to claims 1 and 4 above and in further view of Siegel et al, US 20150370251 A1, “Method And System For Drone Deliveries To Vehicles In Route”
	Regarding Claim 5, Mulhall et al teaches use traffic speed to determine the rendezvous point. ([0036] ” In some implementations, the flight plan data 118 for the UAV 108 and/or the route data 120 for the receiving vehicle 106 may be determined based at least in part on roadway data 128 (e.g., that is included within the navigation data 122) that indicates a map of a roadway system that the receiving vehicle 106 drives on to arrive at the rendezvous area 114. For example, the roadway data 128 may indicate a plurality of different roads, intersection points between the different roads, and/or characteristics of the different roads on the predetermined route of the receiving vehicle 106. Exemplary characteristics of the different roads include, but are not limited to, speed limits, construction activity, real-time traffic conditions, and/or any other characteristic of a public roadway system that may be beneficial in determining when and/or where the UAV 108 may efficiently rendezvous with the receiving vehicle 106”)
	Mulhall et al however fails to explicitly teach that the drone flight speed is part of the calculations for determining the rendezvous point.
	Siegel et al teaches a drone delivery system which includes explicit teachings for using the drone flight speed for determining a rendezvous/intercept point for delivery to a vehicle. [0113]” The drone then sends and receives the projected rendezvous location at the time the drone will rendezvous. The vehicle's projected location is based on current speed and destination along with the distance and required flying time. The vehicle could be stopped when the vehicle launches and returns to allow the trunk to open and for the drone to successfully enter the vehicle 110 and set down in the proper position.” Required flying time implicitly requires/is a form of drone flight speed.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Mulhall et al to use both drone travel speed as taught in Siegel to aid in calculating/recalculating of the rendezvous point. One would be motivated to 
	Regarding Claim 9, Mulhall et al teaches landing on the top of the vehicle as part of the package handoff. [0058] “As described herein, in some implementations the UAV 200 may transfer the product 158 into the receiving vehicle 106 while both vehicles are in motion. For example, the UAV 200) may fly above the receiving vehicle 106 and, while maintaining the predetermined alignment to the receiving vehicle 106, release the product 158 from the cargo release equipment 148 through the opening 202 of the receiving vehicle 106. Accordingly, when applicable under various circumstances, the UAV 200 may calculate the target alignment with the opening 202 to lead to a point within the opening 202 that the UAV 200 intends for the trajectory to pass through. For example, in the scenario illustrated in FIG. 2A, the calculated trajectory that the product 158 is expected to utilize for product delivery is the centroid of the opening 202 which is illustrated as the point at which all three of the X-axis. Y-axis, and Z-axis intersect. In this example, because each of the UAV 200 and the receiving vehicle 106 are moving forward dynamically when the product 158 is released by the cargo release equipment 148, an amount of aerodynamic drag will inevitably slow the product 158 with respect to the receiving vehicle 106 so that the receiving vehicle 106 catches up with the product 158 by the amount that the target alignment leads the centroid of the opening 202. The techniques described herein, however, are not limited to such implementations. Rather, the transfer of the product 158 from the UAV 200 into the receiving vehicle 106 may occur while both vehicles are in motion, or alternatively while the receiving vehicle 106 and/or the UAV 200 is stopped. For example, in some implementations the UAV 200 may enter the rendezvous area 114 prior to the receiving vehicle 106 and then land to conserve energy (e.g., on a paved parking lot, on a street lamp, on a parked car, on a designated charging station, etc.) In some configurations, the UAV 200 can also land on a moving car to facilitate the transfer of a product.”
	Mulhall et al however fails to disclose a docking mechanism (attachment) when landing on the vehicle as part of the delivery transfer.
	Siegel et al teaches a drone delivery system which includes landing on the vehicle and an attachment/docking mechanism [0026] The vehicle 110 may include any transport vehicle, for example any land-based or water-based mechanism (e.g., a car or boat). The vehicle 110 may include and incorporate a drone docking station to which the drone 105 may selectively attach and detach. The docking station may be integral with the vehicle 110 or associated with a separate mechanism associated with the vehicle (e.g., a portable docking station that may be moved from vehicle to vehicle). The vehicle 110 may also include a transceiver (e.g., a cell phone), as described in further detail below, that may permit two-way communication and associated control over the drone 105 using network 114. [0027] Vehicle 110 or the drone docking station may include a charger to allow the energy store on the drone to be recharged, refueled, or swapped. The energy store may be a battery or a fuel source, such as gasoline, model airplane fuel, remote control helicopter fuel etc. The energy store may be recharged using direct or inductive charging. Swapping of the energy store may be achieved by switching a used battery for a charged battery or swapping an empty fuel container for a full fuel container.
[0027] Vehicle 110 or the drone docking station may include a charger to allow the energy store on the drone to be recharged, refueled, or swapped.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mulhall et al as applied to claims 1 above, and further in view of Chen et al, US 20090326753 A1, “TRAINING A DRIVER OF A VEHICLE TO ACHIEVE IMPROVED FUEL ECONOMY”.
	Regarding Claim 17, Mulhall et al teaches use of route information speed and/or location as part of vehicle route information to determine a rendezvous point. [0009] “In some implementations, the system may be configured to obtain location data associated with the receiving vehicle wherein the location data indicates one or more substantially real-time locations of the receiving vehicle. The system may utilize the location data to dynamically update the route data to define an updated flight path for the UAV to travel to rendezvous with the receiving vehicle. In some implementations, the system may generate projected location data that indicates one or more expected future locations of the receiving vehicle and/or specific times at which the receiving vehicle is expected to arrive at the one or more expected future locations. For example, continuing with the previous scenario, the system may obtain location data that indicates real-time locations of the receiving vehicle as the receiving vehicle is driving along the interstate highway approaching the fulfillment center on its way to the destination-location. Based on the real-time locations, the system may determine a rate (e.g., in terms of miles per hour) at which the receiving vehicle is progressing along the predetermined route.” And later the use of heading [0078] “In some implementations, the anticipated travel data 126 indicates a predetermined route that the receiving vehicle is expected to navigate along to arrive at a destination-location 112. Stated alternatively, the anticipated travel data 126 may indicate an expected path (e.g., along a series of predetermined roads, along a predetermined stretch of a rail track, and/or along a body of water at a predetermined heading) that the receiving vehicle 106 will traverse to arrive at the destination-location 112. In some implementations, the anticipated travel data 126 further indicates a travel-schedule that defines time-based expectations of when the receiving vehicle will reach various points along the first route.”
	Chen et al teaches the use of all of location, heading, speed, and acceleration of the vehicle as part of monitoring its travel. [0017] “As a non-limiting example, the monitoring subsystem may include a global positioning system (GPS) receiver. The GPS receiver may receive one or more signals from a system of satellites thereby allowing the GPS receiver to monitor various driving parameters of the vehicle, including current location, heading, elevation, speed, and acceleration. The one or more signals from the system of satellites may further be used to determine external driving parameters present at the vehicle's current location, including, but not limited to, elevation, traffic, weather conditions, and grade of the road. The GPS receiver may also include a user interface which may allow the driver to input a desired destination. In some embodiments, the user interface of the GPS receiver may be combined with driver interface 16, or shared with another interface of the vehicle.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Mulhall et al to use all of Heading, speed, acceleration, and position of a vehicle to track/predict is navigation using the GPS system of the vehicle as taught by Chen et al. One would be motivated/such a combination would be obvious under the KSR rational of “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results”. (I) Mulhall teaches a base device of a drone delivery system of a mobile vehicle. Which setting of a rendezvous point based on vehicle path information. (II) Chen et al teaches a vehicle path tracking/determination system which includes using a GPS to determine all of position, heading, speed, and acceleration of the vehicle. (III) Using all of the motion characteristics derived from the GPS as taught in Chen et al would improve accuracy the tracking/prediction of the vehicles; the use of deriving more than just position from GPS data is already taught in Mulhall et al . [0009] “Based on the real-time locations, the system may determine a rate (e.g., in terms of miles per hour) at which the receiving vehicle is progressing along the predetermined route.” Here teaches the derivation of speed information from location (GPS) data; thus further modifying the use of the GPS to derive data to explicitly include the heading, and acceleration data wouldn’t be outside of the spirit/principles of Mulhall et al. and the same information is being derived from GPS data in the combination as it is in Chen et al. (IV) Mulhall et al already discloses/uses all of the necessary physical features/components thus the modification would only require software changes thus being within the ability of one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9056676 B1; DE 102015110812 A1; US 20160068264 A1; US 20160196525 A1; US 20160196756 A1; JP 2016138853 A; US 20170124511 A1; US 9718564 B1; US 20180107209 A1; US 20180137454 A1; US 20180204205 A1; US 20180261112 A1; US 20190034877 A1; US 20190043001 A1; US 20190050952 A1;  US 20190077519 A1; US 10233021 B1; US 20200286393 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661